Citation Nr: 1127272	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  05-27 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for cirrhosis of the liver, to include on a secondary basis.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for cirrhosis of the liver, to include as secondary to a service-connected disability.  By decision dated December 2007, the Board confirmed the denial.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a December 2010 decision, vacated the Board's determination.  The case is again before the Board for appellate consideration.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for cirrhosis of the liver.  He argues it is secondary to his service-connected hepatitis C.  A private pathology report from Robert Lippman, M.D. in July 1998 shows the liver biopsy was knobby, suggestive of cirrhosis.  The diagnosis was moderate chronic active hepatitis with early cirrhosis, compatible with history of hepatitis C virus infection.  A January 2002 liver biopsy reflected a diagnosis of moderate chronic active hepatitis.  

Following a VA examination in March 2004, the diagnoses were hepatitis C and cirrhosis of the liver.  The examiner commented it was as likely as not that the hepatitis C was noncontributory to the Veteran's cirrhosis of the liver.  She noted there was extensive alcohol abuse in the past.  

The Board relied on this opinion in its December 2007 decision denying the claim.  The Court determined the examiner did not specifically conclude that the Veteran's alcohol abuse caused his cirrhosis.  The Court also disputed the Board's interpretation of the pathology reports from Dr. Lippman.   

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 1991) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA hepatology examination to determine the nature and etiology of the Veteran's cirrhosis of the liver.  The examiner should specifically state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected hepatitis C caused or aggravated (permanently worsened the underlying disorder beyond its normal course) cirrhosis of the liver.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  If the Veteran's alcohol use more likely than not (50 percent probability or more) caused the cirrhosis, the examiner should so state and explain why this is true.  The examiner should also comment on the July 1998 and January 2002 pathology reports and indicate whether these provide a basis for concluding that the Veteran's hepatitis C caused or aggravated cirrhosis of the liver.  The rationale for any opinion expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination. 

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



